DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/27/2021 have been entered. 


Response to Amendment
The amendment filed on 12/27/2021 cancelled no claim.  No claim was previously cancelled.  No new claim is added. Claims 1-2, 11-12, and 17-20 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s arguments made to claim 17-20, filed on 12/27/2021 are sufficient to correct the claim objection, set forth in the previous office action.  Therefore, Examiner withdraws claim objection.




Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues technical improvement has been made.

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of method claims, system claims or product claims.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract 

Independent claim 11 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 11, Steps 1-9 of, 
receiving transaction data comprising items previously purchased, wherein the items comprise a first item having a first product type within a product category and a second item having a second product type within the product category; 
comparing the first item to the second item; 
identifying the first item to be related to the second item; 
aggregating the first product type and the second product type into a first category bundle having a first theme defined by the first and second product types; 

querying, (i) a customer database for customer demographic profile factors within customer demographic profiles for a user of one or more users, and (ii) a transaction database for the transaction data; 
determining affinities between the customer demographic profile factors for the one or more users and the transaction data for respective ones of the items purchased together by the one or more users;
detecting the first item as being a first item of interest for a user of the one or more users when the user views the first item of interest while browsing online webpages on one or more websites of a retailer; and 
when the first affinity score of the first item exceeds a threshold, displaying, to the user of the one or more users while browsing the one or more websites, the first category bundle comprising the first and second items.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities) e.g., “assigning a first affinity score to the first and second items based on the transaction data”.




Independent claim 11, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a processor, a computer-readable media) to perform the steps of 1-9.                             
Other than reciting “a processor, a computer-readable media” in the preamble, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, a processor executes the programming instructions, couple of databases to store data, obtain data from the database, and a user interface to display data.  
It should be noted the limitations of the method claims are claimed as being performed by a computer/a server recited in method claim 11 and reciting them as though they are performed by the generically recited physical computing device does not constitute an 
Thus, the server, and the user interface are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Further, Step 1, 9 of (“receiving transaction data”, “displaying to the user”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/gathering/presenting/displaying data.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 


Independent claim 11 (step 2B):  The additional element (a processor, a computer-readable media), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 11). 


information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0013, 0014, 0016] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0013, 0014, 0016], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-

The newly amended procedural limitation:
“detecting the first item as being a first item of interest for a user of the one or more users when the user views the first item of interest while browsing online webpages on one or more websites of a retailer”;
are recited at a high level of generality and is simply organized information through human activity or merely mental tasks in which human can monitor/detect the user’s viewing activities and the interested items/products, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Additionally, Examiner respectfully submits what Applicant is referring to “detecting the first item as being a first item of interest for a user of the one or more users when the user views the first item of interest while browsing online webpages on one or more websites of a retailer”; and
when the first affinity score of the first item exceeds a threshold, displaying, to the user of the one or more users while browsing the one or more websites, the first category bundle comprising the first and second items” are the solution of the abstract idea or business solution, but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  

how the system control/automate the determination and detection of product interest during the browsing session changing the way of product bundle process/decision, and thus impact the displaying recommended product bundle in a specific way to the user.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Additionally, the “displaying, to the user of the one or more users while browsing the one or more websites, the first category bundle comprising the first and second items” is simply sending/presenting information between different devices/computers which are routine and conventional in all computer implementation.  As such, it is not significant more. See MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward


Again, the instant steps are simply organized information through human activity or merely mental tasks in mind/by paper and pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 12-20, are merely add further details of the abstract steps/elements recited in claim 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 12-20 are also non-statutory subject matter.

Independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim 11.  

Further, the components (i.e. a processor, a computer-readable media) described in independent claims 1, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claim, the limitations appear to be 

Similarly, the newly added procedural limitations discussed in claim 11 above apply the same rationale to claim 1. (see analysis above).


Dependent claims 2-10, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-10 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 


Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant further argues technical improvement has been made.
The Examiner respectfully disagrees.

Applicant has not identified any technical improvement here that is attributable to the claimed invention. The specific rules/requirements (e.g., 
querying, (i) a customer database for customer demographic profile factors within customer demographic profiles for a user of one or more users, and (ii) a transaction database for the transaction data; 
determining affinities between the customer demographic profile factors for the one or more users and the transaction data for respective ones of the items purchased together by the one or more users; 


when the first affinity score of the first item exceeds a threshold, displaying, to the user of the one or more users while browsing the one or more websites, the first category bundle comprising the first and second items) are abstract ideas (see analysis above). 

Applicant tried to apply rules to implement abstract ideas. Therefore, even though these rules are specific rules, they are alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology.

What Applicant is referring to “detecting the first item as being a first item of interest for a user of the one or more users when the user views the first item of interest while browsing online webpages on one or more websites of a retailer”; and
when the first affinity score of the first item exceeds a threshold, displaying, to the user of the one or more users while browsing the one or more websites, the first category bundle comprising the first and second items” are specified at a high level of generality, without recite any particular configuration/specific how the system controls/automates how the system control/automate the determination and detection of product interest during the browsing session changing the way of product bundle decision/structure, and thus impacting the displaying recommended product bundle to the user.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The instant claims simply compare the 


With regard to Applicant’s argument on well-understood, routine, and conventional activity, the Examiner respectfully submit that

The instant steps are abstract ideas (see analysis above).  The Examiner respectively submits that as indicated above under 101 rejection, the Office has provided factual evidence as required by Berkheimer’s memo for the additional elements that are “well-understood, routine, and conventional” (see analysis above).    The Examiner respectively submits that Berkheimer memo 04/19/2018 only applies to additional elements (step 2B) other than abstract idea (step 2A, prong I and prong II).  

The Examiner respectively submits that the Office is not required to provide evidence/supports according to Berkheimer’s memo for limitations/steps that are abstract idea(s).  


Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.



Applicant's arguments with respect to the newly amended claims have been considered, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 11             and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is noted that Pace reference is now introduced and cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to the combined teachings of Wardell, Doughty, Steves, and Pace’s disclosure to support the rejection moots Applicant's argument with respect to claim 1, 11.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.



This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claims 1, 11 of U.S. Application 14/472897 (now patent 10,810,626).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claim 1, 11, respectively of the instant application.

Allowed Claims in patent Application 14/472897, (now Patent 10,810,626)
Current Application 17/074417 which is Continuation of patent 

Claim 6 (system)  
Claim 11 (method), and 
Claim 1 (system) 





Therefore, as discussed above, the scope of claim 1, 11 of the present application and allowed claim 1, 6, of U.S. Application No. 14/472897 (now patent 10,810,626) are practically identical.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are 

Claim 11, Steps 1-9 of, 
receiving transaction data comprising items previously purchased, wherein the items comprise a first item having a first product type within a product category and a second item having a second product type within the product category; 
comparing the first item to the second item; 
identifying the first item to be related to the second item; 
aggregating the first product type and the second product type into a first category bundle having a first theme defined by the first and second product types; 
assigning a first affinity score to the first and second items based on the transaction data, wherein the first affinity score increases by a number of times the first and second items are purchased together; 
querying, (i) a customer database for customer demographic profile factors within customer demographic profiles for a user of one or more users, and (ii) a transaction database for the transaction data; 
determining affinities between the customer demographic profile factors for the one or more users and the transaction data for respective ones of the items purchased together by the one or more users;
detecting the first item as being a first item of interest for a user of the one or more users when the user views the first item of interest while browsing online webpages on one or more websites of a retailer; and 


fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities) e.g., “assigning a first affinity score to the first and second items based on the transaction data”.

In addition, claim 11 steps 1-9 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive transaction data, can observe/compare first item to the second item, can observe/identify first item related to the second item, can evaluate/aggregate/combine product type into product categories, can observe/assign affinity score, can write a query to get data from a database, can evaluate/determine affinities from the obtained data, can monitor/detect a user’s viewing activity and items of interest, can present/display affinity score.


Independent claim 11, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a 
Other than reciting “a processor, a computer-readable media” in the preamble, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, a processor executes the programming instructions, couple of databases to store data, obtain data from the database, and a user interface to display data.  
It should be noted the limitations of the method claims are claimed as being performed by a computer/a server recited in method claim 11 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely software instructions to implement the abstract idea on a computer/server and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the server, and the user interface are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose 
Further, Step 1, 9 of (“receiving transaction data”, “displaying to the user”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/gathering/presenting/displaying data.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 11 (step 2B):  The additional element (a processor, a computer-readable media), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0013, 0014, 0016] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0013, 0014, 0016], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly amended procedural limitation:
“detecting the first item as being a first item of interest for a user of the one or more users when the user views the first item of interest while browsing online webpages on one or more websites of a retailer”;
are recited at a high level of generality and is simply organized information through human activity or merely mental tasks in which human can monitor/detect the user’s viewing activities and the interested items/products, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.


when the first affinity score of the first item exceeds a threshold, displaying, to the user of the one or more users while browsing the one or more websites, the first category bundle comprising the first and second items” are the solution of the abstract idea or business solution, but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  

Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The instant claims simply compare the determined affinities to a preset threshold which is organized method of human activities, but does not recite any particular configuration/specifics/structure how the system control/automate the determination and detection of product interest during the browsing session changing the way of product bundle process/decision, and thus impact the displaying recommended product bundle in a specific way to the user.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to 

Additionally, the “displaying, to the user of the one or more users while browsing the one or more websites, the first category bundle comprising the first and second items” is simply sending/presenting information between different devices/computers which are routine and conventional in all computer implementation.  As such, it is not significant more. See MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information).     

Again, the instant steps are simply organized information through human activity or merely mental tasks in mind/by paper and pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 12-20, are merely add further details of the abstract steps/elements recited in claim 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations 

Independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim 11.  

Further, the components (i.e. a processor, a computer-readable media) described in independent claims 1, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claim, the limitations appear to be performed by a generic computing system.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 11). 




Dependent claims 2-10, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-10 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wardell (US 2006/0047563), in view of Doughty et al. (hereinafter, Doughty, US 2013/0124330), further in view of Steves (US Patent 9,218,607), and further in view of Pace et al. (hereinafter, Pace, US 2012/0245988).

As per claim 1, 11, Wardell discloses a system and a method, comprising, 
receiving transaction data comprising items previously purchased, wherein the items comprise a first item having a first product type within a product category and a second item having a second product type within the product category (Fig. 5A, 5B, [0008, The method includes the steps of extracting a subscriber's 
comparing the first item to the second item (Fig. 5A, 5B, [0038]); 
identifying the first item to be related to the second item ([0037, 0039]); 
aggregating the first product type and the second product type into a first category bundle having a first theme defined by the first and second product types (Fig. 9, Theme, [0046, 0047]); 
assigning a first affinity score to the first and second items based on the transaction data, wherein the first affinity score increases by a number of times the first and second items are purchased together ([0042, Use SKUs with high variance as the analysis moves from correlation to address one category to class.  time buyers Company shows a high level of variability .fwdarw.  Focus on selling across product categories.  Highest categories variation in Health and Personal Care.  Product level affinity should demonstrate .fwdarw.  Focus on selling within the best opportunity for using merchandising sub-categories to increase frequency, 0046, "The campaign will be a category affinity based upon an analysis calculating cross category potential. The buyer's category will be 

However, Wardell does not explicitly disclose,  
one or more processors ([0065]); and 
one or more non-transitory computer-readable media storing computing instructions ([0065]) configured to run on the one or more processors and perform: 
when the first affinity score of the first item exceeds a threshold, displaying, to the user of the one or more users while browsing the one or more websites, the first category bundle comprising the first and second items.
Doughty teaches ([0045, Live campaigns determine whether the user is receptive of the 
advertisements pushed based on newly assigned interests…..If, throughout the next week or month, Kevin does not exceed a predetermined threshold (for example, 5 times or 0.5% of the impressions shown, etc.) through conversion (for example, click on the advertisements, purchase the merchandise advertised, etc.) over the next week or month, multiple results could occur: 1) an "X" would replace the estimated "O" in table 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wardell’s method by including comparing the affinity score to a predetermined threshold, as disclosed by Doughty.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking returned users’ behaviors/interaction to provide dynamic content, recommendation, and pricing.

However, Wardell and Doughty do not explicitly disclose,
querying, (i) a customer database for customer demographic profile factors within customer demographic profiles for a user of one or more users, and (ii) a transaction database for the transaction data; 
determining affinities between the customer demographic profile factors for the one or more users and the transaction data for respective ones of the items purchased together by the one or more users;

While Wardell teaches ([0039, FIGS. 6A and 6B illustrate a product affinity analysis 600 that looks at pairs of products with the highest affinity, to identify specific cross-sell opportunities at the SKU level.  The top 15 pairs in this example are shown in FIG. 6A, 

Steves teaches an affinity (user interest) system based on several inputs including user attributes, profile, browsing history (Fig. 7, 8, Col. 8, ln. 35-61 and Col. 11, ln.55-12-8).  
Steves further suggests the category creation/bundling elements in describing how the users are clustered together for further targeting in (Col 8, ln.35-61 and Col 11, ln.55 – Col 12, ln. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine/modify Wardell’s and Doughty’s method with the technique of Steves by including categorizing items and users are cited above.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content, recommendation, and pricing.




detecting the first item as being a first item of interest for a user of the one or more users when the user views the first item of interest while browsing online webpages on one or more websites of a retailer; and 
Pace teaches (Fig. 2A-2D, [0023,  FIGS. 2A-2D illustrate mobile device screen displays provided by an example embodiment. More particularly, FIGS. 2A-2D provide a running example in which a user browses and selects a content item for purchase, 0060, In some embodiments, the process runs in an on-demand manner, such as in response to an indication that a user is viewing information about a particular item. The process can then be executed to generate a bundle that includes the viewed item, claim 2, receiving an indication that the user is currently viewing information about one of the plurality of related content items; and in response to the received indication, generating the content bundle to include the one content item).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine/modify Wardell’s and Doughty’s, Steve’s method with the technique of Pace by including detecting user’s viewing activities and interested items cited above.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content, recommendation, bundling, and pricing.

As per claim 2, 12, Wardell further discloses, further comprising:
detecting one or more shopping patterns of one or more users from the one or more websites of the retailer, wherein a set of items of the items are (i) commonly purchased together or (ii) commonly found within the one or more shopping patterns of the one or more users ([0039, FIGS. 6A and 6B illustrate a product affinity analysis 600 that looks at pairs of products with the highest affinity, to identify specific cross-sell opportunities at the SKU level.  The top 15 pairs in this example are shown in FIG. 6A, which illustrates that a high percentage of customers who purchased SKU 1 also purchased SKU 2.  Looking left to right in FIG. 6A, it is evident that these products belong together and likely were purchased together]), wherein the one or more shopping patterns comprise a purchasing pattern or a browsing pattern ([0034, In Step 50, the Campaign results, web sales, and browsing behavior data are tracked and reported.  For example, all click activity is tracked and retained at an individual customer level, and sales activity at the client's website is tracked for complete performance analysis]), and wherein the one or more shopping patterns are based on (i) the product category, (ii) a manufacturer, or (iii) a brand of the items (Fig. 5A, [0046, "The campaign will be a category affinity based upon an analysis calculating cross category potential. The buyer's category will be selected based upon the category from which they have purchased the most units.  They will receive two new products each from the category they purchased and the two highest affinity categories”]); 
detecting one or more relationships between two or more of the items within the one or more shopping patterns of the one or more users ([0042, Use SKUs with high variance as the analysis moves from correlation to address one category to class.  time buyers Company shows a high level of variability .fwdarw.  Focus on selling across product categories.  Highest categories variation in Health and Personal Care.  Product level affinity should demonstrate .fwdarw.  Focus on selling within the best opportunity for using merchandising sub-categories to increase frequency]); and
determine whether the first item of the items is related to the second item of the items based on a quantity of the one or more users that purchased the first item and the second item together (Fig. 3A, [0046, 0047, 0039, FIGS. 6A and 6B illustrate a product affinity analysis 600 that looks at pairs of products with the highest affinity, to identify specific cross-sell opportunities at the SKU level.  The top 15 pairs in this example are shown in FIG. 6A, which illustrates that a high percentage of customers who purchased SKU 1 also purchased SKU 2.  Looking left to right in FIG. 6A, it is evident that these products belong together and likely were purchased together]).


As per claim 3, 13, Wardell further discloses, however, Wardell does not explicitly disclose, further comprising, 
initiating, at a user interface system, (a) a query sent to an affinity server to match the first item of interest with one or more items of the items within the first 
determining whether to display the first category bundle comprising the first item of interest to the user of  the one or more users based on (a) when the first item of interest matches a particular item of the items within the product category and (b) when the user fits the customer demographic profiles for the one or more users with an affinity for the items within the product category associated with the first category bundle; and 
offering a discount for purchasing at least one respective item from the product category in the first category bundle displayed on the user interface system.

Doughty teaches ([0038, 0040, 0043-0045]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wardell’s method by including comparing the affinity score to a predetermined threshold, as disclosed by Doughty.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking returned users’ behaviors/interaction to provide dynamic content, recommendation, and pricing.


wherein displaying, to the user while browsing the one or more websites, the first category bundle further comprises:
transmitting a second category bundle, to the user, regarding a second item of interest of the items ([0046, "The campaign will be a category affinity based upon an analysis calculating cross category potential.  The buyer's category will be selected based upon the category from which they have purchased the most units.  They will receive two new products each from the category they purchased and the two highest affinity categories."]).


As per claim 6, 16, Wardell further discloses, wherein removing the selected one of the one or more product categories from the first category bundle comprises: 
determining a sales volume of each respective one of the items within the selected one of the one or more product categories (Fig. 3A, 4B, % of Sales, 0036, Based on this analysis, Step 230 calculates a "Marketing Finding" that "36% of customers spend over $100 per order and account for 82% of sales.",               0040, TABLE-US-00001 TABLE 1 Marketing Findings Merchandising Finding Low purchase frequency with one time Product purchase behavior shows buyers at 78%.  greater variance as the analysis Since AOV varies significantly, price will moves from category to class.  play an important role.  Company shows a high level of 12% of customers spending $150 or more variability across product categories account for 38% of sales.  with highest variation in Health or Personal 
removing a selected one of the items within the selected one of the one or more product categories having a lowest sales volume within the first category bundle.
Doughty teaches ([0045, Live campaigns determine whether the user is receptive of the 
advertisements pushed based on newly assigned interests…..If, throughout the next week or month, Kevin does not exceed a predetermined threshold (for example, 5 times or 0.5% of the impressions shown, etc.) through conversion (for example, click on the advertisements, purchase the merchandise advertised, etc.) over the next week or month, multiple results could occur: 1) an "X" would replace the estimated "O" in table 606 or 2) the estimated "O" would be eliminated from in the cosmetic column and leaving the space blank]).


As per claim 7, 17, Wardell further discloses, further comprising, identifying an affinity of at least one item from each respective product category of one or more product categories in the first category bundle by: 
receiving multiple affinity scores reflecting degrees of affinity between multiple ones of the items and the customer demographic profiles for the one or more users, wherein the multiple ones of the items are described by at least one of the one or more product categories (Fig. 6A, 6B, [0039]); and 
for each respective one of the one or more product categories, returning a selected one item from the items based on a respective affinity score of the multiple affinity scores for the selected one item ( Fig. 6A, 6B, [0039, 0046, 0047]).



receiving a customer demographic profile of customer demographic profiles for the one or more users; 
Doughty teaches (Fig. 1, location-based check in, Fig. 2, Email, Ph, [0024, For example, FIG. 1 shows a first user checking into a location on a social media site and the user says, "I'm at Starbucks Coolidge Corner (277 Harvard Street/Beacon Street, Brookline, Mass.)." A second user sees the first user's location, 0038, The attributes can be selected from, but not limited to, first party data such as handset, location, browsing behavior, etc. and/or third party data such as demographics, purchase behavior, and/or interests such as outdoor activities or electronics, etc. Once the users are in a cluster, additional attributes can be gathered or selected from first or third party data to further identify the users' habits and behaviors through probability, 0041, Additionally, although the users here are identified through their first names in tables 602, 604 and 606, they can be identified through other methods including, but not limited to, profile ID, carrier ID, hardware ID, manufacturer ID, hashed code ID, hashed email ID, etc. The IDs can also be encrypted so that the no personal information will be revealed, 0044, For example, attributes that may be correlated may be demographics, including online behaviors (e.g., viewing habits, browsing habits, transaction/shopping habits, etc.) and other personally identifiable data, as listed in the prior-filed applications listed above and incorporated herein by reference.  Furthermore, similarities between the attributes may be contextual, contemporaneous, logically, numerically, etc. based]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wardell’s method by including comparing the affinity 


As per claim 8, 18, Wardell further discloses, wherein the first category bundle further comprises:
providing the first affinity score for one or more product categories from the one or more items (Fig. 5A, 5B, 0031, For example, a rule may call for customers to receive products with a high affinity to their most recent purchase]); 
comparing the first affinity score for the one or more product categories (Fig. 5A, 5B, 0038, 0039, FIGS. 6A and 6B illustrate a product affinity analysis 600 that looks at pairs of products with the highest affinity, to identify specific cross-sell opportunities at the SKU level.  The top 15 pairs in this example are shown in FIG. 6A, which illustrates that a high percentage of customers who purchased SKU 1 also purchased SKU 2.  Looking left to right in FIG. 6A, it is evident that these products belong together and likely were purchased together]); and 
when the first affinity score exceeds an affinity threshold, adding the one or more product categories to the first category bundle ([0031, For example, a rule may 


As per claim 9, 19, Wardell further discloses, further comprising:
determining, using the transaction data from sales transactions, the first affinity score for the first item, wherein the first item is added to the product category when the first affinity score for the first item exceeds a pre-set threshold (Fig. 5A, 5B, [0038, For example, FIG. 5A illustrates a product category analysis 500, which shows product category purchasing behavior across customer segments 503.  FIG. 5B illustrates a category affinity analysis 501 used in identifying opportunities for increasing sales by selling across categories 505.  Based on such analysis 501, substep 230 calculates a merchandising finding of "a low level of purchasing across categories, with the highest level being 30% between Travel and Home Office, while most categories demonstrate less than 20% of customers buying from both categories." This finding can be used later to develop relevant merchandising objectives, 0030, Step 32 of the rules module 16 identifies potential marketing and merchandising rules, based on the selected 


As per claim 10, 20, Wardell further discloses, further comprising:
determining whether the respective ones of the items are of a particular brand or a particular model within a respective product category ([0039, 0040]).

In addition, Doughty teaches a customer profile factor (Fig. 1, location-based check in, Fig. 2, Email, Ph, [0024, For example, FIG. 1 shows a first user checking into a location on a social media site and the user says, "I'm at Starbucks Coolidge Corner (277 Harvard Street/Beacon Street, Brookline, Mass.)." A second user sees the first user's location, 0038, The attributes can be selected from, but not limited to, first party data such as handset, location, browsing behavior, etc. and/or third party data such as demographics, purchase behavior, and/or interests such as outdoor activities or electronics, etc. Once the users are in a cluster, additional attributes can be gathered or selected from first or third party data to further identify the users' habits and behaviors through probability, 0041, Additionally, although the users here are identified through their first names in tables 602, 604 and 606, they can be identified through other methods including, but not limited to, profile ID, carrier ID, hardware ID, manufacturer ID, hashed code ID, hashed email ID, etc. The IDs can also be encrypted so that the no personal information will be revealed, 0044, For example, attributes that may be correlated may be demographics, including online behaviors (e.g., viewing habits, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wardell’s method by including comparing the affinity score to a predetermined threshold, as disclosed by Doughty.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking returned users’ behaviors/interaction to provide dynamic content, recommendation, and pricing.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wardell (US 2006/0047563), in view of Doughty et al. (hereinafter, Doughty, US 2013/0124330), further in view of Steves (US Patent 9,218,607), further in view of Pace et al. (hereinafter, Pace, US 2012/0245988), and further in view of Mesaros (US Patent 7181419).

As per claim 5, 15, Wardell further discloses, further comprising:
However, Wardell and Doughty and Steves and Pace do not explicitly disclose, 
providing a bundle category limit, wherein the bundle category limit comprises a maximum quantity of one or more product categories; and 

While Wardell teaches product bundle ([0039, FIGS. 6A and 6B illustrate a product affinity analysis 600 that looks at pairs of products with the highest affinity, to identify specific cross-sell opportunities at the SKU level.  The top 15 pairs in this example are shown in FIG. 6A, which illustrates that a high percentage of customers who purchased SKU 1 also purchased SKU 2.  Looking left to right in FIG. 6A, it is evident that these products belong together and likely were purchased together]), Mesaros teaches limiting a maximum quantity (col. 27, ln. 65-67, A. The supplier may post certain restrictions such as a restricted time frame, a maximum quantity, etc.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wardell’s and Doughty’s and Steves’s and Pace’s method by including bundle limit, as disclosed by Mesaros.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking returned users’ behaviors/interaction to provide dynamic content, recommendation, and pricing.

While Wardell teaches product bundle and Mesaros teaches limiting a maximum quantity (see above), Doughty teaches,
when a quantity of the one or more product categories in the first category bundle exceeds the bundle category limit, removing a selected one of the one or more product categories from the first category bundle.
Doughty teaches ([0045, Live campaigns determine whether the user is receptive of the 
advertisements pushed based on newly assigned interests…..If, throughout the next week or month, Kevin does not exceed a predetermined threshold (for example, 5 times or 0.5% of the impressions shown, etc.) through conversion (for example, click on the advertisements, purchase the merchandise advertised, etc.) over the next week or month, multiple results could occur: 1) an "X" would replace the estimated "O" in table 606 or 2) the estimated "O" would be eliminated from in the cosmetic column and leaving the space blank]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wardell’s and Steves’s and Pace’s and Mesaros’s method by including removal of product category, as disclosed by Doughty.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking returned users’ behaviors/interaction to provide dynamic content, recommendation, and pricing.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chanda et al. (IUS Patent 8438052, teaches identifying bundles of 3 or more items),
Linden et al. (US 2013/0918030, Recommendations based on items viewed during a current browsing session),
LuVogt et al. (US 2013/0290110, 2013/0290905, Pick me),
Kirkby et al. (US 2014/0067597, filter, Fig. 4, item 409), 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681